USCA11 Case: 21-13941      Date Filed: 07/01/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13941
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
TEMPERANCE FENNELL,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Georgia
          D.C. Docket No. 4:20-cr-00124-RSB-CLR-16
                   ____________________
USCA11 Case: 21-13941         Date Filed: 07/01/2022    Page: 2 of 2




21-13941               Opinion of the Court                         2


Before JORDAN, JILL PRYOR, and NEWSOM, Circuit Judges.
PER CURIAM:
       Ryan D. Langlois, appointed counsel for Temperance
Fennell in this direct criminal appeal, has moved to withdraw from
further representation of the appellant and filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967). Our independent review
of the entire record reveals that counsel’s assessment of the relative
merit of the appeal is correct. Because independent examination
of the entire record reveals no arguable issues of merit, counsel’s
motion to withdraw is GRANTED, and Fennell’s conviction and
sentence are AFFIRMED.